DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on April 02, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0252882 A1 to Denison et al. (“Denison”) in view of U.S. Patent Application Publication No. 2013/0082327 A1 to Cho et al. (“Cho”).
	As to claim 1, although Denison discloses a high voltage device comprising: a semiconductor layer (epitaxial semiconductor film on 1004) formed on a substrate (1002), wherein the semiconductor layer (epitaxial semiconductor film) has a first trench (1020); a well (1008) having a first conductivity type (¶ 0016), wherein the well (1008) is formed in the semiconductor layer (epitaxial semiconductor film on 1004); a body region (1010) having a second conductivity type (¶ 0016), wherein the body region (1010) is formed in the well (1008); a gate (1022, 1028, 1032) formed on the well (1008) and in contact with the well (1008); a source (1038) and a drain (1040) having the first conductivity type (¶ 0016), wherein the source (1038) and the drain (1040) are located As to claim 2, Denison further discloses wherein the drift oxide region (1014) includes a local oxidation of silicon (LOCOS) structure (1014), a shallow trench isolation (STI) structure (1014) or a chemical vapor deposition (CVD) oxide structure (See Fig. 1, ¶ 0017).													As to claim 3, Denison further discloses wherein the gate (1022, 1028, 1032) includes: a dielectric layer (1022), which is formed on the body region (1010) and the well (1008), and is in contact with the body region (1010) and the well (1008); a As to claim 8, Denison further discloses wherein the first trench (1020) has a depth smaller than one micrometer (See Fig. 1, ¶ 0017, ¶ 0019) (Notes: 1014 has a thickness of 200 to 500 nm, where the first trench is clearly less than twice the thickness of 1014 such that the limitation is met).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0252882 A1 to Denison et al. (“Denison”) and U.S. Patent Application Publication No. 2013/0082327 A1 to Cho et al. (“Cho”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0237412 A1 to Shrivastava et al. (“Shrivastava”). The teachings of Denison and Cho have been discussed above. 					As to claim 8, although Denison discloses wherein the first trench (1020) has a depth (See Fig. 1, ¶ 0019), Denison and Cho do not further disclose wherein the depth is smaller than one micrometer.									However, Shrivastava does disclose wherein the depth is smaller than one micrometer (See Fig. 1, ¶ 0031, ¶ 0040).								In view of the teachings of Denison and Shrivastava, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Denison to have wherein the depth is smaller than one .	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Mallikarjunaswamy et al. (US 2009/0273028 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815